Olives, Chief Judge:
The appeals for reappraisement listed in schedule “A”, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows between counsel for plaintiff(s) and the Assistant Attorney General for the United States, concerning the merchandise referred to herein:
1) That the involved issues in these appeals are the same in all material respects as in Tower v. US, RD 7624, on Canadian sales tax, and that the record in that case may be incorporated herein.
2) That the appraised value of said merchandise, less additions made by the importer on entry because of advances by the appraiser in similar cases, is equal to the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise is no higher.
3) That these cases may be deemed to be*submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the appraised values, less the additions made by the importers on entry because of advances by the appraiser in similar cases.
Judgment will be rendered accordingly.